Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00550-CR

                                      Jesse Ray ROSE,
                                          Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B11-690
                          Honorable Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 9, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice